Citation Nr: 0302282	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  98-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to 
include a heart disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1971.  

This matter arises from an August 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
September 25, 2002.  A transcript of that proceeding is of 
record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has been diagnosed with PTSD.

4.  There is no credible evidence that confirms that the 
veteran experienced inservice stressors to support a 
diagnosis of PTSD.  

5.  Hypertension and a heart disability did not have their 
onset during the veteran's active military service or within 
one year following his discharge therefrom, and are not 
attributable to an incident of such service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  

2.  Hypertension and a heart disability were not incurred in, 
or aggravated by, the veteran's active military service, and 
cannot be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 


amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date 


but not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department and regulations of the Department 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was furnished a 
statement of the case, as well as supplemental statements of 
the case, that informed him of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  In addition, the supplemental 
statement of the case furnished the veteran in July 2002 also 
notified him of detailed information about the new rights 
provided under the VCAA.  That correspondence described the 
evidence needed to substantiate the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The veteran also was afforded a personal hearing before the 
undersigned, and was given an opportunity to submit 
additional evidence in conjunction therewith.  
Parenthetically, the Board notes that the RO originally 
denied the veteran's claim for service connection for 
hypertension and a heart disability as not well grounded.  
However, that decision later was reconsidered on the merits 
in March 1999.  

The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable disposition of the issues on appeal have been 
obtained.  The RO obtained records from the Social Security 
Administration, and 


asked the appellant to submit additional evidence regarding 
treatment that he had received subsequent to military service 
for the disabilities at issue, as well as additional 
information regarding alleged stressors that he experienced 
while serving in the Republic of Vietnam.  In addition, the 
veteran's service personnel records, as well as the history 
of the unit in which he served in the Republic of Vietnam has 
been obtained, to the extent possible.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the record 
is complete, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is moot.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.  

II.  Service Connection for PTSD 

The veteran contends that he developed PTSD as a result of 
military service.  He does not contend that he was involved 
in combat with the enemy while serving in the Republic of 
Vietnam.  Instead, he asserts that PTSD developed as the 
result of various duties that he performed and his various 
experiences during that time frame.  These include witnessing 
one young soldier who shot himself in the face with his own 
weapon, seeing wounded and dead soldiers being evacuated, 
transporting petroleum in fuel trucks, and taking part in 
guard duty.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in, or aggravated by, 
military service.  See 38 U.S.C.A. § 1110.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2002); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor 


actually occurred.  Evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  However, where the 
veteran did not engage in combat or the claimed stressor is 
noncombat-related, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  Id.; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

The essential facts are as follows.  The veteran served in 
the Republic of Vietnam from July 1970 to July 1971.  Part of 
his time was spent as a switchboard operator, and he then 
served as a petroleum storage specialist from November 1970 
until July 1971.  His records do not indicate that he was 
involved in combat with the enemy.  Moreover, there is no 
indication that he received any citations or awards as a 
result of contact with the enemy.  Nor does the veteran 
allege as much.  Those incidents that the veteran believes 
gave rise to PTSD are as previously stated in his 
contentions.  The record, however, does not confirm the 
occurrence of such incidents.  

Following the veteran's military service he was variously 
diagnosed as suffering from an anxiety reaction by history in 
1981, a generalized anxiety disorder in 1986 and schizoid 
personality disorder during a VA medical examination 
conducted in October 1992.  During the period following his 
discharge from military service until the VA medical 
examination in October 1992, the veteran had no complaints of 
flashbacks, recurring thoughts or nightmares regarding his 
service in the Republic of Vietnam.  In fact, it was not 
until October 1998 that PTSD was diagnosed by a 


private psychologist.  The psychologist indicated that the 
veteran had severe PTSD of "combat etiology."  The 
psychologist did not indicate why he concluded that the 
veteran's PTSD was related to combat; however, it is apparent 
that it was based upon a history related to him by the 
veteran.  It was during that same month that the veteran 
referred to having witnessed another soldier shoot himself in 
the face with his own weapon.

The veteran testified before the undersigned at a personal 
hearing held in September 2002.  He made no reference at the 
personal hearing as to having witnessed another soldier shoot 
himself.  Instead, he referred to seeing dead and wounded 
soldiers evacuated, being involved in the transportation of 
petroleum, and being assigned to guard duty as incidents that 
he considered to be stressful in nature.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  There is a considerable body of law 
imposing a duty on the Board to analyze the credibility and 
probative value of evidence sua sponte when making its 
factual findings.  Further, the Board has the "authority to 
discount the weight and probative value of evidence in the 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, the veteran's involvement with the 
transportation of petroleum and his guard duty activities, by 
his own admission, did not involve hostilities with the 
enemy.  Instead, they were activities inherent to a wartime 
environment.  By themselves, they do not constitute the type 
of stressor that would give rise to a diagnosis of PTSD.  
Alternatively, not only has there been no verification of the 
veteran witnessing another soldier shoot himself, but the 
veteran himself did not note such an incident in various 
statements and testimony he presented subsequent to October 
1998.  Finally, by his own testimony, the veteran indicated 
that he was not directly involved with the evacuation of dead 
and wounded soldiers.  Instead, he testified that he 
witnessed such evacuations from afar.  


Assuming this to be true, the question is whether witnessing 
such events rises to the level of a "stressor" as 
contemplated by 38 C.F.R. § 3.304(f).  The veteran has not 
indicated that he has recurrent thoughts of seeing dead and 
wounded soldiers.  Moreover, during his testimony, he 
indicated that this did not happen on a regular basis.  He 
did not express any anxiety or otherwise indicate that his 
memories in this regard were distressing.  

In view of the foregoing, the Board finds no reasonable basis 
up which to predicate a grant of service connection for PTSD.  
Notwithstanding the opinion of the private psychologist 
offered in October 1998 to the effect that the veteran's PTSD 
was of "combat etiology," the veteran has not demonstrated 
either that he was involved in combat or that his experiences 
rose to the level of "stressors" capable of verification.  
Instead, it appears that the psychologist's opinion and 
diagnosis were based upon a history related to him by the 
veteran.  An inaccurate transcription of history related by 
the veteran to his psychologist is insufficient to establish 
the nexus between the diagnosed PTSD and a "combat 
etiology."  See LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Inasmuch as the veteran did not engage in combat 
with the enemy, and because the record does not contain 
corroboration of the various incidents referred to by the 
veteran in his statements and testimony, there is no credible 
supporting evidence that any claimed inservice stressor 
actually occurred.  Alternatively, even if the events 
described by the veteran actually occurred during his tour of 
duty in the Republic of Vietnam, there is insufficient 
medical evidence to establish a link between those incidents 
and the diagnosis of PTSD offered by the appellant's private 
psychologist.  Accordingly, the claim for service connection 
for PTSD must be denied.

III.  Service Connection for Hypertension and a 
Heart Disability

The veteran contends that he developed hypertension and a 
heart disability as the result of his military service.  He 
offers no more specific assertions in this regard.  

Service connection may be granted for disability or death 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. § 1110.  In 
addition, service connection may be granted for hypertension 
or cardiovascular disease if either becomes manifest to a 
degree of 10 percent or more within one year following the 
veteran's discharge from military service.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for a disability that is shown to be 
chronic during military service; subsequent manifestations of 
the same chronic disease at any later date, however remote, 
shall be service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be granted if the 
disability claimed was noted during service or during any 
applicable presumptive period, and continuity of 
symptomatology is demonstrated thereafter, either through the 
submission of medical or lay evidence, if the disability is 
of the type as to which lay evidence is competent to identify 
its existence.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  It is within this context that the veteran's claim 
for hypertension and a heart disability must be evaluated.  

The veteran's service medical records are negative for any 
indication of the presence of either hypertension or a heart 
disability while he was on active duty.  During a VA physical 
examination conducted in November 1986, the veteran's blood 
pressure was noted to be 126/72.  No evidence of a heart 
disability otherwise was observed.  

It was not until a VA physical examination conducted in March 
1992 that the veteran was noted to have elevated blood 
pressure.  A reading of 142/100 was noted at that time.  
Hypertension was diagnosed.  During a VA physical examination 
later that year, the veteran's blood pressure was 156/98.  
However, again there was no evidence of a heart disability, 
per se.  Instead, a heart disability was first noted during 
the veteran's VA hospitalization during the latter part of 
1994.  Coronary artery disease, status post successful direct 
coronary arthrectomy to the left anterior descending artery, 
was noted.  This followed cardiac catheterization performed 
on October 27, 1994, to explore the etiology of the veteran's 
chest pain.  

Thus, the first indication of the presence of either 
hypertension or a heart disability was more than 20 years 
following the veteran's discharge from military service.  
Moreover, no clinical evidence has been submitted that would 
tend to link either hypertension or a heart disability to the 
veteran's military service.  As such, the only indication of 
such a relationship is that contained in various statements 
submitted by the veteran.  However, the veteran is a layman, 
and is not qualified to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  It should be noted 
that neither hypertension nor the coronary artery disease 
diagnosed is the type of disability as to which lay evidence 
is competent to identify its existence.  See Savage, 10 Vet. 
App. at 495.  Accordingly, there is no reasonable basis upon 
which to predicate a grant of the benefit sought.  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for PTSD is denied.

Service connection for hypertension and a heart disability is 
denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

